Title: From James Madison to Louis-André Pichon, 16 June 1802
From: Madison, James
To: Pichon, Louis-André


Department of State 16. June 1802.
Mr. Madison has the honor to inform Mr. Pichon that the case of the Portuguese Brig la Gloria dal mar, recaptured by an American Ship of War from a french armed Schooner, and which is a subject of his note of the 14. day of April 1802. has been taken into consideration, and that in several views the claims of the captors against the United States do not appear to be in any respect warranted by the convention of Septr. 30. 1800.
The final disposition of the Brig having taken place prior to that date, and consequently no requisition relating to it being their [sic] depending, the case in that view alone is so clearly not within the purview of the Convention, as to render unnecessary any particular discussion of other circumstances involved in it. Mr. Madison begs Mr. Pichon to accept his respectful consideration.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


